Title: To Thomas Jefferson from Serena A. Bampfield, 4 December 1805
From: Bampfield, Serena A.
To: Jefferson, Thomas


                  
                     December 4th. 1805
                  
                  Mrs. Bampfield requests a return of those Letters written to Mr. Jefferson as they were written at a Time when her mind was very much agitated—the Excuses offered for Judge Johnson had no foundation in truth—They will only serve as an Evidence of the depth of his Villainy—By increasing his Punishment & depriving her of any Assistance—At the same time to escape the Punishment that such a Violation of the laws required—
                  Mrs. B. has never acquitted Judge Johnson as he mentions but at different Periods has mentioned the Persons who were against him & begged him to supply her—he very generously shewed the Letters to those Persons to ingratiate him self with them & set them against her.
                  Mr. Jefferson will I hope excuse the many Scrawls intruded on him—And also be assured that it was nothing but revenge & Interest in Judge J. & Mrs. Lownds. I am determined now not to accede to any Terms of Reconciliation unless I acknowledge myself a Fool—as he must suppose me—His Letter was composed as artfully as his piece was designed.—I sold my Chain in Georgetown & wrote to him to send me another from Henry. and the Mortifications I have since received, I may with Propriety say it was rejected—An Examination of Mr. J’s a/c’s stated in Charleston by her will prove Providence or General Washingtons Agent has given him a Crown he merits—The Sentiments I expressed towards him were Fiction—it was only to affect my Purposes & shew the Wheel in Wheel—
                  
                     No Imposter 
                     
                  
                  
                     Copyed for S A Bampfield
                     By E G Tart. Secry.
                  
               